Title: A Man of Sense, 11 February 1735
From: Franklin, Benjamin
To: 


Franklin wanted his newspaper to instruct as well as inform, and sometimes published in it, he wrote in the autobiography, “little Pieces of my own which had been first compos’d for Reading in our Junto. Of these are a Socratic Dialogue, tending to prove, that, whatever might be his Parts and Abilities, a vicious Man could not properly be called a Man of Sense. And a Discourse on Self denial, showing that Virtue was not secure, till its Practice became a Habitude, and was free from the Opposition of contrary Inclinations. These may be found in the Papers about the beginning of 1735.” He originally indicated that the first of these had been “printed in Feb.” but crossed the words out. These two pieces follow.
 

Mr. Franklin,
Being the other Day near the Meeting-House Corner with some Gentlemen, in the open Street, I heard the following Piece of Conversation; and penn’d it down as soon as I came home. I am confident it varies scarce any thing from what really passed; and as it pleased the By-standers, it may possibly please the Publick, if you give it a Place in your Paper.
It not being proper to name the Persons discoursing, I shall call one of them Socrates, his manner of Arguing being in my Opinion, somewhat like that of Socrates: And, if you please, the other may be Crito. I am Yours, &c.
A. A.

  
Socrates. Who is that well-dress’d Man that passed by just now?
Crito. He is a Gentleman of this City, esteem’d a Man of Sense, but not very honest.
S. The Appellation of a Man of Sense is of late frequently given, and seems to come naturally into the Character of every Man we are about to praise: But I am at some Loss to know whether a Man who is not honest can deserve it.
C. Yes, doubtless; There are many vicious Men who are nevertheless Men of very good Sense.
S. You are of Opinion, perhaps, that a Man of Knowledge is a Man of Sense.
C. I am really of that Opinion.
S. Is the Knowledge of Push-pin, or of the Game at Ninepins, or of Cards and Dice, or even of Musick and Dancing, sufficient to constitute the Character of a Man of Sense?
C. No certainly; there are many silly People that understand these Things tolerably well.
S. Will the Knowledge of Languages, or of Logic and Rhetoric serve to make a Man of Sense?
C. I think not; for I have known very senseless Fellows to be Masters of two or three Languages; and mighty full of their Logic, or their Rhetoric.
S. Perhaps some Men may understand all the Forms and Terms of Logic, or all the Figures of Rhetoric, and yet be no more able to convince or to perswade, than others who have not learnt those Things?
C. Indeed I believe they may.
S. Will not the Knowledge of the Mathematicks, Astronomy, and Natural Philosophy, those sublime Sciences, give a Right to the Character of a Man of Sense?
C. At first Sight I should have thought they might: But upon Recollection I must own I have known some Men, Masters of those Sciences, who, in the Management of their Affairs, and Conduct of their Lives, have acted very weakly, I do not mean viciously but foolishly; and therefore I cannot find in my Heart to allow ’em the Character of Men of Sense.
S. It seems then, that no Knowledge will serve to give this Character, but the Knowledge of our true Interest; that is, of what is best to be done in all the Circumstances of Humane Life, in order to arrive at our main End in View, Happiness.
C. I am of the same Opinion. And now, as to the Point in Hand, I suppose you will no longer doubt whether a vicious Man may deserve the Character of a Man of Sense, since ’tis certain that there are many Men who know their true Interest, &c. and are therefore Men of Sense, but are nevertheless vicious and dishonest Men, as appears from the whole Tenour of their Conduct in Life.
S. Can Vice consist with any Man’s true Interest, or contribute to his Happiness?
C. No certainly; for in Proportion as a Man is vicious he loses the Favour of God and Man, and brings upon himself many Inconveniences, the least of which is capable of marring and demolishing his Happiness.
S. How then does it appear that those vicious Men have the Knowledge we have been speaking of, which constitutes a Man of Sense, since they act directly contrary?
C. It appears by their Discoursing perfectly well upon the Subjects of Vice and Virtue, when they occur in Conversation, and by the just Manner in which they express their Thoughts of the pernicious Consequences of the one, and the happy Effects of the other.
S. Is it the Knowledge of all the Terms and Expressions proper to be used in Discoursing well upon the Subject of making a good Shoe, that constitutes a Shoemaker; or is it the Knowing how to go about it and do it?
C. I own it is the latter, and not the former.
S. And if one who could only talk finely about Shoemaking, were to be set to work, would he not presently discover his Ignorance in that Art?
C. He would, I confess.
S. Can the Man who is only able to talk justly of Virtue and Vice, and to say that “Drunkenness, Gluttony and Lewdness destroy a Man’s Constitution; waste his Time and Substance, and bring him under many Misfortunes, (to the Destruction of his Happiness) which the contrary Virtues would enable him to avoid;” but notwithstanding his talking thus, continues in those Vices; can such a Man deserve the Character of a Temperate and Chaste Man? Or does not that Man rather deserve it, who having a thorough Sense that what the other has said is true, knows also how to resist the Temptation to those Vices, and embrace Virtue with a hearty and steady Affection?
C. The latter, I acknowledge. And since Virtue is really the true Interest of all Men; and some of those who talk well of it, do not put it in Practice, I am now inclined to believe they speak only by rote, retailing to us what they have pick’d out of the Books or Conversation of wise and virtuous Men; but what having never enter’d or made any Impression on their Hearts, has therefore no Influence on the Conduct of their Lives.
S. Vicious Men, then, do not appear to have that Knowledge which constitutes the Man of Sense.
C. No, I am convinced they do not deserve the Name. However, I am afraid, that instead of defining a Man of Sense we have now entirely annihilated him: For if the Knowledge of his true Interest in all Parts of the Conduct of Life, and a constant Course of Practice agreeable to it, are essential to his Character, I do not know where we shall find him.
S. There seems no necessity that to be a Man of Sense, he should never make a Slip in the Path of Virtue, or in Point of Morality; provided he is sensible of his Failing and diligently applys himself to rectify what is done amiss, and to prevent the like for the future. The best Arithmetician may err in casting up a long Account; but having found that Error, he knows how to mend it, and immediately does so; and is notwithstanding that Error, an Arithmetician; But he who always blunders, and cannot correct his Faults in Accounting, is no Arithmetician; nor is the habitually-vicious Man a Man of Sense.
C. But methinks ’twill look hard, that all other Arts and Sciences put together, and possess’d by one Man in the greatest Perfection, are not able to dignify him with the Title of a Man of Sense, unless he be also a Man of Virtue.
S. We shall agree, perhaps, that one who is a Man of Sense, will not spend his Time in learning such Sciences as, if not useless in themselves, will probably be useless to him?
C. I grant it.
S. And of those which may be useful to him, that is, may contribute to his Happiness, he ought, if he is a Man of Sense to know how to make them so.
C. To be sure.
S. And of those which may be useful, he will not (if he is a Man of Sense) acquire all, except that One only which is the most useful of all, to wit, the Science of Virtue.
C. It would, I own, be inconsistent with his Character to do so.
S. It seems to follow then, that the vicious Man, tho’ Master of many Sciences, must needs be an ignorant and foolish Man; for being, as he is vicious, of consequence unhappy, either he has acquired only the useless Sciences, or having acquired such as might be useful, he knows not how to make them contribute to his Happiness; and tho’ he may have every other Science, he is ignorant that the Science of Virtue is of more worth, and of more consequence to his Happiness than all the rest put together. And since he is ignorant of what principally concerns him, tho’ it has been told him a thousand Times from Parents, Press, and Pulpit, the Vicious Man however learned, cannot be a Man of Sense, but is a Fool, a Dunce, and a Blockhead.

